DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9 and 11 have been considered but are moot on grounds of new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  the interlayer insulating layer" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.  .  Claim 1 recites the limitation "through a second via formed in the interlayer insulating layer" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.  The claim only recites a buffer layer with a first via in which a conductive structure lies. The claim then recites that the portion of the source electrode is in contact with the conductive structure through a second via in the interlayer insulating layer.  Is the buffer layer the interlayer insulating layer?  Is the conductive structure now considered to be in the second via of the buffer/interlayer insulating layer?  For the purpose of examination, the Examiner has taken the interlayer insulating layer to be the buffer layer where a conductive structure is in a second via in the buffer layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2018/153089 A1) in view of Lee et al. (Lee) (US 2015/0179724 A1).
In regards to claim 1, Liu (Figs. 1F, 7B, , 10D and associated text) discloses  an array substrate (Figs. 1F, 7B, , 10D) comprising: a substrate (item 10); a light shielding metal layer (item 11) on the substrate (item 10); a buffer layer (item 12) on a side, on which the light shielding metal layer (item 11) is, of the substrate (item 10) including the light shielding metal layer (item 11); and a thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) on a side of the buffer layer (item 12) away from the substrate (item 10), the thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) including a gate electrode (item 15), an active layer (item 13), and a source electrode (item 17) and a drain electrode (item 18); the array substrate (Figs. 1F, 7B, , 10D) further comprises: a first via hole (item 122) in the buffer layer (item 12), the first via hole (item 122) exposing the light shielding metal layer (item 11); and a conductive structure (via portion of item 17) in the first via hole (item 122), the source electrode (item 117) being electrically connected to the light shielding metal layer (item 11) through a portion of the conductive structure (via portion of item 17), located within the first via, but does not specifically disclose a conductive structure in the first via hole and independent of the source electrode…and wherein the source electrode comprises a portion that is in contact, with, the active layer and a portion that is in contact with the conductive structure, the portion that is in contact with the active layer is connected to the active layer through a first via hole formed in the interlayer insulating layer, the portion that is in contact with the conductive structure is connected to the conductive structure through a second via hole formed in the interlayer insulating layer.
(Figs. 2, 3C, 3D, 3E, 3F, 3J and associated text) discloses a light shielding layer (items 112 plus 116); the first via hole (item 130b) exposing the light shielding metal layer (item 112 plus 116); and a conductive structure (item 134) in the first via hole (item 130b), the (source) drain electrode (item 154) being electrically connected to the light shielding metal layer (item 112 plus 126) through a portion of the conductive structure (via portion of item 17)a conductive structure (item 134) in the first via hole (item 130b) and independent of the (source) drain electrode (item 154) … and wherein the (source) drain electrode (item 154) comprises a portion that is in contact with the active layer (item 122) and a portion that is in contact with the conductive structure (item 134), the portion that is in contact with the active layer (item 122) is connected to the active layer (item 122) through a first via hole (item 140b) formed in the interlayer insulating layer (item 140), the portion that is in contact with the conductive structure (item 134) is connected to the conductive structure (item 134) through a second via hole (item 140c) formed in the interlayer insulating layer (item 140).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to have items 112 and 116 to be one integral structure, since it has been that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Lee does not specifically disclose wherein the active layer and the conductive structure are formed from a same semiconductor film by a conductor transformation treatment, the semiconductor film is made of a metal oxide, the active layer is formed from a first pattern of the semiconductor film: and the conductive structure is formed from a second conductive pattern.
(paragraph 35, Figs. 3B, 3C and associated text) does disclose that a first semiconductor layer (active layer, item 122) and second semiconductor layer (item 126) can be formed from the same material.  Therefore the conductive structure (item 134) could have been made from the same material if so desired and is not beyond one of ordinary skill.
	It would have been obvious to modify the invention to include and active layer and a conductive structure of the same material for the purpose manufacturing time and conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Examiner notes that is well known in the art that the source and drains of TFT’s are interchangeable and can be obtained by one of ordinary skill in the art by making a simple selection according to design choice and needs (See Chinese of Action).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the source electrode of Lee electrically connected to the light shielding metal layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
The Examiner notes that the recitation “wherein the active layer and the conductive structure are formed from a same semiconductor film by a conductor transformation treatment” is a product-by-process limitation.  
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
In regards to claim 2, Liu (Figs. 1E, 1F, 7B, 10D and associated text) discloses  wherein the thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) is a top gate type thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14); the active layer (item 13) includes a channel region (middle portion of item 13), and a source electrode region (portion of item 13 that connects to item 17) and a drain electrode region (portion of item 13 that connects to item 18) on either side of the channel region (middle portion of item 13), an orthographic projection of the channel region on the substrate (item 10) overlapping an orthographic projection of the gate electrode (item 15) on the substrate (item 10); the source electrode (item 17) is electrically connected to the conductive structure (via portion of item 17) through a second via hole (item 163) in an interlayer insulating layer (item 16) and is further electrically connected to the source electrode region (portion of item 13 that connects to item 17) through a third via hole (item 161) in the interlayer insulating layer (item 16), and the drain electrode (item 18) is electrically connected to the drain electrode region (portion of item 13 that connects to item 18) through a fourth via hole (item 162) in the interlayer insulating layer (item 16); the source electrode region (portion of item 13 that connects to item 17), the drain electrode region (portion of item 13 that connects to item 18), and the conductive structure (via portion of item 17) are obtained by converting corresponding portions of a same semiconductor film into a conductor, and a first pattern of the conductor converted from the (portion of item 13 that connects to item 17) and the drain electrode region (portion of item 13 that connects to item 18), and a second pattern of the conductor converted from the semiconductor film includes the conductive structure. 
Examiner notes that “the conductive structure are obtained by converting corresponding portion of the same semiconductor film into a conductor” are product-by-process” limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
In regards to claim 3, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses  wherein the thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) is a top gate type thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14); the active layer (item 13) includes a channel region (middle portion of item 13), and a source electrode region (portion of item 13 that connects to item 17) and a drain electrode region (portion of item 13 that connects to item 18) on either side of the channel region (middle portion of item 13), an orthographic projection of the channel region on the substrate (item 10) overlapping an orthographic projection of the gate electrode (item 15) on the substrate (item 10); the source electrode (item 17) is electrically connected to the conductive structure (via portion of item 17) through a second via hole (item 163) in an interlayer insulating layer (item 16) and is further electrically (portion of item 13 that connects to item 17) through a third via hole (item 161) in the interlayer insulating layer (item 16), and the drain electrode (item 18) is electrically connected to the drain electrode region (portion of item 13 that connects to item 18) through a fourth via hole (item 162) in the interlayer insulating layer (item 16); the gate electrode (item 15) and the conductive structure  (via portion of item 17) are formed by a same conductive film (item 150, Fig. 9), a first pattern of the conductive film includes the gate electrode (item 15), and a second pattern of the conductive film includes the conductive structure (via portion of item 17). 
In regards to claim 4, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses wherein the thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) further comprises a gate insulating layer (item 14) disposed between the active layer (item 13) and the gate electrode (item 15); and an orthographic projection of the gate insulating layer (item 14) on the substrate (item 10) completely overlaps an orthographic projection of the channel region on the substrate (item 10). 
In regards to claim 5, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses wherein the thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) further comprises a gate insulating layer (item 14) disposed between the active layer (item 13) and the gate electrode (item 15); and an orthographic projection of the gate insulating layer (item 14) on the substrate (item 10) completely overlaps an orthographic projection of the channel region on the substrate (item 10). 
In regards to claim 9, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses wherein the array substrate is an organic light-emitting diode array substrate, the organic light-(paragraph 89, AMOLED). 
In regards to claim 11, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses a display panel comprising the array substrate as claimed in claim 1.

Claim 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 107785405) in view of in view of Lee et al. (Lee) (US 2015/0179724 A1).
In regards to claim 1, Wang (Fig. 1 and associated text) discloses  an array substrate (Fig. 1) comprising: a substrate (item 1); a light shielding metal layer (item 3) on the substrate (item 1); a buffer layer (shown but not labeled) on a side, on which the light shielding metal layer (item 3) is, of the substrate (item 1) including the light shielding metal layer (item 3); and a thin film transistor (items 5 plus 8 plus 4 plus 6 plus 7) on a side of the buffer layer (shown but not labeled) away from the substrate (item 1), the thin film transistor (items 5 plus 8 plus 4 plus 6 plus 7) including a gate electrode (item 5), an active layer (item 7), and a source electrode (items 8 or 4) and a drain electrode (items 8 or 4); the array substrate (Fig. 1) further comprises: a first via hole (where items portions of items 14 and 16 reside) in the buffer layer (shown but not labeled), the first via hole (where items portions of items 14 and 16 reside) exposing the light shielding metal layer (item 3); and a conductive structure (item 16 plus via portion of 16) in the first via hole (where items portions of items 14 and 16 reside) and independent of the drain electrode (item 4) being electrically connected to the light shielding (item 3) through  a portion of the conductive structure (items 16 plus via portion of 16) located within the first via hole (where items portions of items 14 and 16 reside), but does not specifically disclose and wherein the source electrode comprises a portion that is in contact, with, the active layer and a portion that is in contact with the conductive structure, the portion that is in contact with the active layer is connected to the active layer through a first via hole formed in the interlayer insulating layer, the portion that is in contact with the conductive structure is connected to the conductive structure through a second via hole formed in the interlayer insulating layer.
Lee (Figs. 2, 3C, 3D, 3E, 3F, 3J and associated text) discloses a light shielding layer (items 112 plus 116); the first via hole (item 130b) exposing the light shielding metal layer (item 112 plus 116); and a conductive structure (item 134) in the first via hole (item 130b), the (source) drain electrode (item 154) being electrically connected to the light shielding metal layer (item 112 plus 126) through a portion of the conductive structure (via portion of item 17)a conductive structure (item 134) in the first via hole (item 130b) and independent of the (source) drain electrode (item 154) … and wherein the (source) drain electrode (item 154) comprises a portion that is in contact with the active layer (item 122) and a portion that is in contact with the conductive structure (item 134), the portion that is in contact with the active layer (item 122) is connected to the active layer (item 122) through a first via hole (item 140b) formed in the interlayer insulating layer (item 140), the portion that is in contact with the conductive structure (item 134) is connected to the conductive structure (item 134) through a second via hole (item 140c) formed in the interlayer insulating layer (item 140).

Wang as modified by Lee does not specifically disclose wherein the active layer and the conductive structure are formed from a same semiconductor film by a conductor transformation treatment, the semiconductor film is made of a metal oxide, the active layer is formed from a first pattern of the semiconductor film: and the conductive structure is formed from a second conductive pattern.
However, Lee (paragraph 35, Figs. 3B, 3C and associated text) does disclose that a first semiconductor layer (active layer, item 122) and second semiconductor layer (item 126) can be formed from the same material.  Therefore the conductive structure (item 134) could have been made from the same material if so desired and is not beyond one of ordinary skill.
	It would have been obvious to modify the invention to include and active layer and a conductive structure of the same material for the purpose manufacturing time and conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Wang as modified by Lee does not specifically disclose the source electrode being electric connected to the light shielding metal layer.  Examiner notes that is well known in the art that the source and drains of TFT’s are interchangeable and can be obtained by one of ordinary 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the source electrode of Lee electrically connected to the light shielding metal layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
The Examiner notes that the recitation “wherein the active layer and the conductive structure are formed from a same semiconductor film by a conductor transformation treatment” is a product-by-process limitation.  
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
In regards to claim 2, Wang (Fig. 1 and associated text) discloses  wherein the thin film transistor (items 5 plus 8 plus 4 plus 6 plus 7) is a top gate type thin film (items 5 plus 8 plus 4 plus 6 plus 7); the active layer (item 7) includes a channel region (middle portion of item 7), and a source electrode region (portion of item 7 that connects to items 8 or 4) and a (portion of item 13 that connects to items 8 or 4) on either side of the channel region (middle portion of item 7), an orthographic projection of the channel region on the substrate (item 1) overlapping an orthographic projection of the gate electrode (item 5) on the substrate (item 1); the source electrode (items 4) is electrically connected to the conductive structure (items 16 or 16 plus via portion of 4) through a second via hole (where via portion of item 4 is) in an interlayer insulating layer (items 14 or 14 plus 15) and is further electrically connected to the source electrode region (portion of item 7 that connects to item 4) through a third via hole (via in item 15) in the interlayer insulating layer (items 14 or 14 plus 15), and the drain electrode (item 8) is electrically connected to the drain electrode region (portion of item 13 that connects to item 18) through a fourth via hole (via in item 15) in the interlayer insulating layer (items 14 or 14 plus 15); the source electrode region (portion of item 7 that connects to item 4), the drain electrode region (portion of item 7 that connects to item 8), and the conductive structure (items 16 or 16 plus via portion of 4) are obtained by converting corresponding portions of a same semiconductor film into a conductor, and a first pattern of the conductor converted from the semiconductor film includes the source electrode region (portion of item 7 that connects to item 4) and the drain electrode region (portion of item 7 that connects to item 8), and a second pattern of the conductor converted from the semiconductor film includes the conductive structure. 
Examiner notes that “the conductive structure are obtained by converting corresponding portion of the same semiconductor film into a conductor” are product-by-process” limitations.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
In regards to claim 3, Wang (Fig. 1 and associated text) discloses  wherein the thin film transistor (items 5 plus 8 plus 4 plus 6 plus 7) is a top gate type thin film (items 5 plus 8 plus 4 plus 6 plus 7); the active layer (item 7) includes a channel region (middle portion of item 7), and a source electrode region (portion of item 7 that connects to items 8 or 4) and a drain electrode region (portion of item 13 that connects to items 8 or 4) on either side of the channel region (middle portion of item 7), an orthographic projection of the channel region on the substrate (item 1) overlapping an orthographic projection of the gate electrode (item 5) on the substrate (item 1); the source electrode (items 4) is electrically connected to the conductive structure (item 16) through a second via hole (where via portion of item 4 is) in an interlayer insulating layer (items 14 or 14 plus 15) and is further electrically connected to the source electrode region (portion of item 7 that connects to item 4) through a third via hole (via in item 15) in the interlayer insulating layer (items 14 or 14 plus 15), and the drain electrode (item 8) is electrically connected to the drain electrode region (portion of item 13 that connects to item 18) through a fourth via hole (via in item 15) in the interlayer insulating layer (items 14 or 14 plus 15); the gate electrode (item 5) and the conductive structure  (items 16 or 16 plus via portion of 4) are formed by a same conductive film, a first pattern of the conductive film includes the gate electrode (item 5), and a second pattern of the conductive film includes the conductive structure (items 16 or 16 plus via portion of 4). 
In regards to claim 4, Wang (Fig. 1 and associated text) discloses wherein the thin film transistor (items 5 plus 8 plus 4 plus 6 plus 7) further comprises a gate insulating layer (item 6) disposed between the active layer (item 7) and the gate electrode (item 5); and an orthographic projection of the gate insulating layer (item 6) on the substrate (item 1) completely overlaps an orthographic projection of the channel region on the substrate (item 1). 
In regards to claim 5, Wang (Fig. 1 and associated text) discloses wherein the thin film transistor (items 5 plus 8 plus 4 plus 6 plus 7) further comprises a gate insulating layer (item 6) disposed between the active layer (item 7) and the gate electrode (item 5); and an orthographic projection of the gate insulating layer (item 6) on the substrate (item 1) completely overlaps an orthographic projection of the channel region on the substrate (item 1). 
In regards to claim 7, Wang (Fig. 1 and associated text) discloses wherein the array substrate further comprises a storage capacitor (items 11 plus 12 plus 13); the storage capacitor (items 11 plus 12 plus 13) includes a first electrode (item 11), a second electrode (item 12), and a third electrode (item 13) that are stacked, and the first electrode (item 11), the second electrode (item 12), and the third electrode (item 13) are insulated from one another (by way of items 14 and 15). 
In regards to claim 8, Wang (Fig. 1 and associated text) discloses wherein the array substrate further comprises a pixel electrode (item 9), the pixel electrode (item 9) being electrically connected to the source electrode (item 4) of the thin film transistor; and the first electrode (item 11) is disposed in a same layer as the pixel electrode (item 9), the second electrode (item 12) is disposed in a same layer as the source electrode (item 4) and the drain (item 8), and the third electrode (item 13) is disposed in a same layer as the conductive structure. 
In regards to claim 9, Wang (Fig. 1 and associated text) discloses wherein the array substrate (Fig. 1) is an organic light-emitting diode array substrate, the organic light-emitting diode array substrate further comprises an organic light-emitting diode type light-emitting device (items 9 plus 10 plus 18), and the organic light-emitting diode type light-emitting device includes an anode (item 9), a functional layer of an organic material (item 10), and a cathode (item 18), which are sequentially stacked; and the array substrate includes a pixel electrode, the pixel electrode (item 9) functions as the anode (item 9). 
In regards to claim 11, Wang (Fig. 1 and associated text) discloses a display panel comprising the array substrate as claimed in claim 1.
Claim 1, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Lee et al. (Lee) (US 2015/0179724 A1).
	In regards to claim 1, Lee (Figs. 2-3J and associated text) discloses a substrate (item 10); a light shielding metal layer (items 112 plus 116) on the substrate (item 10); a buffer layer (items 120 plus 130 plus 140 or 120 plus 130 or 140 or 120) on a side, on which the light shielding metal layer (items 112 plus 116) is, of the substrate (item 110) including the light shielding metal layer (items 112 plus 116); and a thin film transistor (items 122 plus 132 plus 130 plus 152 plus 154) on a side of the buffer layer (items 120 plus 130 plus 140 or 120 plus 130 or 140 or 120) away from the substrate (item 110), the thin film transistor (items 122 plus 132 plus 130 plus 152 plus 154) including a gate electrode (item 132), an active layer (item 122), and a source electrode (item 154) and a drain electrode (item 152); the array substrate (Figs. 2, 3J) further comprises: a first via hole (items 130b, 140b or 140c) in the buffer layer (items 120 plus 130 plus 140 or 120 plus 130 or 140 or 120), the first via hole (items 130b) exposing the light shielding metal layer (items 112 plus 116); and a conductive structure (item 134) in the first via hole (item 130b) and independent of the source electrode (item 154), the source electrode (item 154) being electrically connected to the light shielding metal layer (items 112 plus 116) through a portion of the conductive structure (item 134) located within the first via hole (item 130b); and wherein the source electrode (item 154) comprises a portion that is in contact with the active layer (item 122) and a portion that is in contact with the conductive structure (item 134), the portion that is in contact with the active layer (item 122) is connected to the active layer (item 122) through a first via hole (items 130b, 140b or 140c) formed in the interlayer insulating layer (items 120 plus 130 plus 140 or 120 plus 130 or 140 or 120), the portion that is in contact with the conductive structure (item 134) is connected to the conductive structure (item 134) through a second via hole (items 130b, 140b or 140c) formed in the interlayer insulating layer (items 120 plus 130 plus 140 or 120 plus 130 or 140 or 120), but does not specifically disclose wherein the active layer and the conductive structure are formed from a same semiconductor film by a conductor transformation treatment, the semiconductor film is made of a metal oxide, the active layer is formed from a first pattern of the semiconductor film and the conductive structure is formed from a second pattern of the semiconductor film.
However, Lee (paragraph 35, Figs. 3B, 3C and associated text) does disclose that a first semiconductor layer (active layer, item 122) and second semiconductor layer (item 126) can be formed from the same material and can be formed from a first pattern and a second (item 134) could have been made from the same material if so desired and is not beyond one of ordinary skill.
	It would have been obvious to modify the invention to include and active layer and a conductive structure of the same material for the purpose manufacturing time and conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Examiner notes that is well known in the art that the source and drains of TFT’s are interchangeable and can be obtained by one of ordinary skill in the art by making a simple selection according to design choice and needs (See Chinese of Action).  Therefore item 154 of Lee could be the source electrode and item 152 could be the drain.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the source electrode of Lee electrically connected to the light shielding metal layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
The Examiner notes that the recitation “wherein the active layer and the conductive structure are formed from a same semiconductor film by a conductor transformation treatment” is a product-by-process limitation.  
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
In regards to claim 9, Lee (Figs. 2-3J and associated text) discloses wherein the array substrate (Figs. 2, 3J) is an organic light-emitting diode array substrate (Figs. 2, 3), the organic light-emitting diode array substrate (Figs. 2, 3) further comprises an organic light-emitting diode type light-emitting device (items De, items 172 plus 182 plus 192), and the organic light-emitting diode type light-emitting device (items De, items 172 plus 182 plus 192) includes an anode (item 172), a functional layer of an organic material (item 182), and a cathode (item 192), which are sequentially stacked; and the array substrate (Figs. 2, 3J) includes a pixel electrode (item 172), the pixel electrode (item 172) functions as the anode (item 172). 
In regards to claim 11, Lee (paragraphs 28, 29, 32, Figs. 2-3J and associated text) discloses a display panel comprising the array substrate as claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 20, 2021